UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8064


CHRISTOPHER LEONARD OLSZOWY; ANNA OLSZOWY,

                Plaintiffs – Appellants,

          v.

JOSEPH   STEPHEN    SCHMUTZ;    BERKELEY    COUNTY    SHERIFF’S
DEPARTMENT; OFFICER OF THE SOLICITOR NINTH JUDICIAL CIRCUIT;
BERKELEY COUNTY CLERK OF COURT; BERKELEY COUNTY SUMMARY
COURTS;   GOOSE   CREEK   MAGISTRATE;    SOUTH   CAROLINA   BAR
ASSOCIATION; JOHN H. PRICE, JR.; J. WESTCOAT SANDLIN; O
GRADY QUERY; MICHAEL P. O’CONNELL; NATALIE PARKER BLUESTEIN;
CONSTANCE MILLS; MARY P. BROWN; SCARLETT A. WILSON; JOHN
CHURCH, Solicitor,

                Defendants – Appellees,

          and

WAYNE DEWITT, Sheriff, Berkeley County; RICHARD DRIGGERS,
Major,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:09-cv-01662-PMD-BM)


Submitted:   May 20, 2010                    Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Christopher Leonard Olszowy, Anna Olszowy, Appellants Pro Se.
Harry V. Ragsdale, CORRIGAN & CHANDLER, LLC, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Christopher Leonard Olszowy and Anna Olszowy seek to

appeal the district court’s order adopting in part and rejecting

in part the magistrate judge’s recommendation to dismiss the

Olszowys’ claims against all but two Defendants.                  This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),     and   certain    interlocutory          and     collateral      orders,

28 U.S.C.     § 1292   (2006);    Fed.       R.   Civ.    P.   54(b);     Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order the Olszowys’ seek to appeal is neither a final order nor

an appealable interlocutory or collateral order.                    Accordingly,

we dismiss the appeal for lack of jurisdiction.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials         before   the    court    and

argument would not aid the decisional process.

                                                                          DISMISSED




                                         3